                                             Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 1 of 7




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     DUNG PHAN,                                       Case No. 20-cv-03665-BLF
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING STAY
                                   9              v.
                                                                                          [Re: ECF 21]
                                  10     TRANSAMERICA PREMIER LIFE
                                         INSURANCE COMPANY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Transamerica Premier Life Insurance Company’s

                                  14   (“Transamerica”) motion to stay the case pending the resolution of the appeals in Thomas v. State

                                  15   Farm Insurance Co., 424 F. Supp. 3d 1018 (S.D. Cal. 2019), appeal docketed, No. 20-55231 (9th

                                  16   Cir. March 2, 2020) and Bentley v. United of Omaha Life Insurance Co., 371 F. Supp. 3d 723

                                  17   (C.D. Cal 2019), appeal docketed, No. 20-55466 (9th Cir. April 29, 2020) before the Ninth Circuit

                                  18   and McHugh v. Protective Life Insurance Co., 253 Cal. Rptr. 3d 780 (Cal. Ct. App. 2019), review

                                  19   granted 456 P.3d 933 (Cal. Jan. 29, 2020) before the California Supreme Court. See Mot., ECF

                                  20   21. Plaintiff Dung Phan (“Ms. Phan”) has opposed the motion. See Opp’n, ECF 23. Pursuant to

                                  21   Civ. L.R. 7-1(b), the Court finds the matter suitable for submission without oral argument and

                                  22   hereby VACATES the motion hearing set for October 15, 2020. For the reasons discussed below,

                                  23   the Court GRANTS the motion to stay.

                                  24

                                  25    I.     BACKGROUND

                                  26           Mr. Phan filed suit against Transamerica on June 2, 2020, alleging that the company

                                  27   refuses to comply with mandatory provisions of the California Insurance Code as well as

                                  28   California common law regulating the lapse and termination of life insurance policies. Compl. ¶ 1,
                                           Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 2 of 7




                                   1   ECF 1. The provisions primarily at issue in the case are California Insurance Code Sections

                                   2   10113.71 and 10113.72 (“the Statutes”), which concern the proper notice requirements and grace

                                   3   periods required for the termination and lapse of life insurance policies. Compl. ¶¶ 12-16. The

                                   4   statutes have an effective date of January 1, 2013. Compl. ¶13. This case, and the pending appeals

                                   5   in Bentley, Thomas, and McHugh, all concern the applicability the Statutes to policies issued and

                                   6   delivered in California prior to January 1, 2013. See Compl. ¶2; Mot. 1-2.

                                   7          In Bentley, the district court held that the Statutes applied prospectively from the January

                                   8   1, 2013, effective date to the annual term policy at issue because “when a policy renews, it

                                   9   incorporates any changes in law that occurred prior to the renewal.” Bentley, 371 F. Supp. 3d at

                                  10   732-33. The court held that a premium payment constitutes a renewal. Id. at 735. Thomas, ten

                                  11   months later, cited Bentley and found the same “renewal principle” applied to the policy in that

                                  12   case, which had an option of paying an annual or monthly premium. Thomas, 424 F. Supp. 3d at
Northern District of California
 United States District Court




                                  13   1028. McHugh came to the opposite conclusion and held that the Statutes did not apply

                                  14   retroactively and gave deference to the Department of Insurance’s statutory interpretation that the

                                  15   Statutes did not apply to renewals. McHugh, 253 Cal. Rptr. 3d at 788. The California Supreme

                                  16   Court will decide the following issue: “Were the provisions of Insurance Code sections 10113.71

                                  17   and 10113.72 intended by the Legislature to apply, in whole or in part, to life insurance policies in

                                  18   force as of January 1, 2013, regardless of the original date of issuance of those policies?” Mot. 3.

                                  19           Other district courts in the Ninth Circuit have followed McHugh and come to the opposite

                                  20   conclusion of Bentley and Thomas as well, finding that the Statutes do not apply to policies issued

                                  21   before the effective date of the Statutes. See Shaff v. Farmers New World Life Insurance Co., No.

                                  22   CV17-03610 JAK (Ex), 2019 WL 4570014, at *11 (C.D. Cal. Aug. 5, 2019) and Elmore v.

                                  23   Hartford Life & Accident Insurance Co., No. CV 18-08903-CJC(JCX), 2020 WL 1276106, at *4

                                  24   (C.D. Cal. Jan. 6, 2020). Ms. Phan’s counsel is also plaintiffs’ counsel in both Shaff and Elmore,

                                  25   and the Ninth Circuit has administratively closed both cases until March 2021. Order, Shaff v.

                                  26   Farmers New World Life Insurance, No. 19-56129 (9th Cir. March 3, 2020), ECF No. 12, and

                                  27   Order, Elmore v. Hartford Life & Accident Insurance, No. 20-55118 (9th Cir. March 16, 2020),

                                  28   ECF No. 13.
                                                                                         2
                                              Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 3 of 7




                                   1             Additionally, two other district courts have granted stays in insurance cases involving the

                                   2   same statutes. See Min. Order, Kelley v. Colonial Penn Life Insurance Company, No. 2:20-cv-

                                   3   03348-MWF (C.D. Cal July 13, 2020), ECF No. 23, and Min. Order, Kroetz v. John Hancock Life

                                   4   Insurance Company USA, No. 2:20-CV-02117 AB-RAO (C.D. Cal July 21, 2020), ECF No. 45.

                                   5   One court in this District has denied a request for stay in a similar situation. Order, Siino v.

                                   6   Foresters Life Insurance and Annuity Co., No. 4:20-cv-02904-JST (N.D. Cal Sept. 1, 2020), ECF

                                   7   No. 41.

                                   8             This case, which involves the same issues as the cases previously discussed, is in the early

                                   9   stages. Discovery has not commenced, and no motions other than this one currently before the

                                  10   Court have been filed.

                                  11    II.      LEGAL STANDARD

                                  12             District courts have the “discretionary power to stay proceedings.” Lockyer v. Mirant
Northern District of California
 United States District Court




                                  13   Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. No. American Co., 299 U.S. 248, 254

                                  14   (1936)). This power is “incidental to the power inherent in every court to control the disposition

                                  15   of the cases on its docket with economy of time and effort for itself, for counsel, and for litigants.”

                                  16   Landis, 299 U.S. at 254. The court may “find it is efficient for its own docket and the fairest

                                  17   course for the parties to enter a stay of an action before it, pending resolution of independent

                                  18   proceedings which bear upon the case.” Dependable Highway Exp., Inc. v. Navigators Ins. Co.,

                                  19   498 F.3d 1059, 1066 (9th Cir. 2007) (quoting Levya v. Certified Grocers of Cal., Ltd., 593 F.2d

                                  20   863-864 (9th Cir. 1979)). “This rule applies whether the separate proceedings are judicial,

                                  21   administrative, or arbitral in character, and does not require that the issues in such proceedings are

                                  22   necessarily controlling of the action before the court.” Leyva, 593 F.2d at 863-64.

                                  23             In determining whether to grant a stay, “the competing interests which will be affected by

                                  24   the granting or refusal to grant a stay must be weighed.” CMAX, Inc. v. Hall, 300 F.2d 265, 268

                                  25   (9th Cir. 1962) (citing Landis, 299 U.S. at 254-55). “Among these competing interests are [1] the

                                  26   possible damage which may result from the granting of a stay, [2] the hardship or inequity which a

                                  27   party may suffer in being required to go forward, and [3] the orderly course of justice measured in

                                  28   terms of the simplifying or complicating of issues, proof, and questions of law which could be
                                                                                           3
                                           Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 4 of 7




                                   1   expected to result from a stay.” Id. In addition, the “proponent of a stay bears the burden of

                                   2   establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing Landis, 299 U.S. at

                                   3   255). If there is “even a fair possibility” of harm to the opposing party, the moving party “must

                                   4   make out a clear case of hardship or inequity in being required to go forward.” Landis, 299 U.S.

                                   5   at 255.

                                   6    III.     DISCUSSION

                                   7             The Court will exercise its broad discretion to manage its docket and grant a one year stay

                                   8   in the name of judicial efficiency. If at that time, the Ninth Circuit has not provided guidance in

                                   9   Bentley or Thomas, or the California Supreme Court has not issued an opinion in McHugh,

                                  10   Transamerica may request an extension. The stay is issued for the following reasons.

                                  11             A. Factors One and Two: Damage and Hardship to Parties

                                  12             Transamerica maintains that no damage will result to Ms. Phan from granting the stay—
Northern District of California
 United States District Court




                                  13   she is seeking monetary damages, and monetary damages are an insufficient basis to deny a stay.

                                  14   Mot. 8. Ms. Phan disagrees and emphasizes the indefinite, “multi-year” nature of this stay will

                                  15   damage the potential class of elderly and/or disabled adults that are subject to ongoing violations

                                  16   of the Statutes by Transamerica, and these violations concern important public policy. Opp’n 3-4.

                                  17   Ms. Phan also maintains that no harm will result to Transamerica because having to defend a

                                  18   lawsuit does not constitute harm. Opp’n 5-6. Transamerica disagrees and notes that there will be a

                                  19   tremendous waste of resources, for both it and the Court, if this case continues into discovery,

                                  20   class certification, and motions practice while the Ninth Circuit and California Supreme Court are

                                  21   considering potential dispositive issues in this case. Mot. 8-9. Finally, Ms. Phan tries to add a

                                  22   fourth factor to the CMAX factors, citing Nken v. Holder, 556 U.S. 418 (2009), and stating that

                                  23   because Transamerica is seeking a reversal at the Ninth Circuit, it must demonstrate that it will

                                  24   win on the merits in this case to secure a stay. Opp’n 8.

                                  25             The Court declines Ms. Phan’s invitation to add a factor to the CMAX balancing test,

                                  26   which has stood for over fifty years. If Ms. Phan’s interpretation of Nken—a party must show that

                                  27   it will win on the merits before it is granted a stay—applied to matters like this one, then there

                                  28   would be no need for a stay and to delay victory. Nken, an immigration case, has little in common
                                                                                          4
                                           Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 5 of 7




                                   1   with this case procedurally, and the factors influencing the decision to grant a stay in Nken apply

                                   2   to circumstances where courts stay a civil order pending an appeal, such as an order of removal.

                                   3   Nken, 556 U.S at 429, 434 (quoting Hilton v. Braunskill, 481 U.S. 770, 776-777 (1987) (involving

                                   4   potential release from custody of successful habeas petitioner pending the state’s appeal)).

                                   5   Another Ninth Circuit case cited by Ms. Phan in support of her claim of hardship, Lopez v.

                                   6   Heckler, 713 F.2d 1432 (9th Cir. 1983), also involves staying an order that is directly on appeal,

                                   7   not staying a case to wait for a higher court to provide guidance. Lopez denied a stay pending the

                                   8   appeal of an injunction requiring restoration of disability benefits to large number of social

                                   9   security recipients, circumstances the Court finds factually different and much more dire than

                                  10   those in this case.

                                  11           The final Ninth Circuit case Ms. Phan cites in support of her hardship argument is Leyva,

                                  12   which involved the Ninth Circuit confirming the district court’s right to enter a stay of Fair Labor
Northern District of California
 United States District Court




                                  13   Standards Act claims pending resolution of contract claims in arbitration. 593 F.2d at 863. The

                                  14   case was remanded to the district court to condition any stay upon assurances that arbitration was

                                  15   proceeding with diligence and efficiency). Id. at 864. Leyva supports this Court’s discretion to

                                  16   enter a stay in the name of judicial economy:

                                  17
                                               A trial court may, with propriety, find it is efficient for its own docket and the fairest
                                  18           course for the parties to enter a stay of an action before it, pending resolution of
                                  19           independent proceedings which bear upon the case. This rule applies whether the separate
                                               proceedings are judicial, administrative, or arbitral in character, and does not require that
                                  20           the issues in such proceedings are necessarily controlling of the action before the court.

                                  21
                                       Leyva, 593 F.2d at 863–64.
                                  22
                                               Both parties benefit from clarity from the Ninth Circuit and California Supreme Court as
                                  23
                                       this case moves forward. Other courts in this district have found stays appropriate under these
                                  24
                                       circumstances. See Minor v. FedEx, No. C 09-1375 TEH, 2009 WL 1955816, at *1 (N.D. Cal.
                                  25
                                       July 6, 2009) (“while going forward does not impose inequity, it certainly appears to be a hardship
                                  26
                                       to conduct pointless discovery that may well be moot following a holding [by the California
                                  27
                                       Supreme Court] in Brinker.”); Gustavson v. Mars, Inc., No. 13-CV-04537-LHK, 2014 WL
                                  28
                                                                                         5
                                           Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 6 of 7




                                   1   6986421, at *3 (N.D. Cal. Dec. 10, 2014) (Koh, J.) (granting stay and reasoning that “this action is

                                   2   at an early stage of litigation, Plaintiff has not moved for a preliminary injunction, and any

                                   3   prospective injunctive relief is unlikely to be addressed by this Court or a jury before the Ninth

                                   4   Circuit issues a decision”).

                                   5           The Court does understand Ms. Phan’s desire to avoid a multi-year indefinite stay. The

                                   6   Court will put a definite time period on the stay—12 months. If there is no resolution from either

                                   7   the Ninth Circuit or the California Supreme Court at that time, the stay may be extended for a

                                   8   similarly definite period of time.

                                   9           B. Factor Three: The Orderly Course of Justice

                                  10           This factor weighs heavily in favor of a stay. “In determining whether the third factor

                                  11   weighs in favor of a stay, considerations of judicial economy are highly relevant.” Fuller v.

                                  12   Amerigas Propane, Inc., No. 09–2493 THE, 2009 WL 2390358 at *2 (holding that Defendant's
Northern District of California
 United States District Court




                                  13   arguments showing judicial economy would be served by the stay).

                                  14           Ms. Phan’s argument that the pending cases with the appellate courts won’t completely

                                  15   dispose of every single merits issue in this case, Opp’n 7, is also not a reason to deny the stay.

                                  16   Even though the case will not automatically be won or lost after the resolution of Bentley, Thomas,

                                  17   and McHugh, major issues in this case will be clarified by a ruling in even one of those cases. The

                                  18   Court finds this stay of a finite duration is the most efficient and fair way to handle the litigation of

                                  19   this case.

                                  20

                                  21    IV.    ORDER

                                  22           For the foregoing reasons, the Court GRANTS Transamerica’s motion to stay the case

                                  23   until September 18, 2021. The parties are to submit a joint status report to the Court within 14

                                  24   days of resolution of the appeal in Bentley, Thomas, or McHugh or on or before September 18,

                                  25   2021.

                                  26           Under these circumstances, the Court finds it appropriate to administratively close the case.

                                  27   This is an internal procedure that does not affect the substantive rights of the Parties. The Parties

                                  28   may request that the case be reopened, if appropriate, after September 18, 2021.
                                                                                          6
                                          Case 5:20-cv-03665-BLF Document 26 Filed 09/17/20 Page 7 of 7




                                   1

                                   2         IT IS SO ORDERED.

                                   3

                                   4   Dated: September 17, 2020

                                   5                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   6                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             7
